       Case 1:18-cv-01370-JEJ Document 75 Filed 03/06/20 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT,
             MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                               No. 1:18-cv-01370
Plaintiff

vs.

GOVERNOR OF PENNSYLVANIA;
ATTORNEY GENERAL OF           MOTION TO INTERVENE
PENNSYLVANIA;                 AND UNSEAL
SECRETARY, PENNSYLVANIA
DEPARTMENT OF EDUCATION;
BRIAN SINNETT, IN HIS
OFFICIAL CAPACITY AS
DISTRICT ATTORNEY OF
ADAMS COUNTY; MATTHEW
FOGAL, IN HIS OFFICIAL
CAPACITY AS DISTRICT
ATTORNEY OF FRANKLIN
COUNTY; DAVID W. SUNDAY,
JR., IN HIS OFFICIAL CAPACITY
AS DISTRICT ATTORNEY OF
YORK COUNTY; HEATHER
ADAMS, IN HER OFFICIAL
CAPACITY AS DISTRICT
ATTORNEY OF LANCASTER
COUNTY,
Defendants


      ENTRY OF APPEARANCE OF SHAWN M. RODGERS

      Kindly enter the appearance of Shawn M. Rodgers on behalf of

Proposed    Intervenors,   The   Pennsylvania    Center    for   the   First
       Case 1:18-cv-01370-JEJ Document 75 Filed 03/06/20 Page 2 of 5




Amendment, Professor Robert Richards, and Professor Eugene Volokh

(collectively, “Proposed Intervenors”).



                                          Respectfully submitted


                                          /s Shawn M. Rodgers
                                          Shawn M. Rodgers
                                          I.D. No. 307598
                                          GOLDSTEIN LAW PARTNERS, LLC
                                          11 Church Road
                                          Hatfield, PA 19440
                                          (tel) 610.949.0444
                                          (fax) 215.257.1910
                                          srodgers@goldsteinlp.com

                                          Counsel for Proposed Intervenors
Dated: March 3, 2020




                                     2
       Case 1:18-cv-01370-JEJ Document 75 Filed 03/06/20 Page 3 of 5




                     CERTIFICATE OF SERVICE


     I, Shawn M. Rodgers, Esquire, hereby certify that I caused a true

and correct copy of the foregoing Entry of Appearance and Request for

Admission Pro Hac Vice to be served on March 3, 2020, by electronic

filing at the following address:

                    VIA CM/ECF, E-Mail and/or U.S. Mail:

Aaron D. Martin
Michael D. Reed
Mette, Evans & Woodside
3401 North Front Street
Post Office Box 5950
Harrisburg, PA 17110
(717) 232-5000
(717) 236-1816 (fax)
admartin@mette.com

Counsel for John Doe


Josh Shapiro
Sean A. Kirkpatrick
J. Bart DeLone
Office of Attorney General
15th Floor, Strawberry Square
Harrisburg, PA 17120

Counsel for Defendants


Joseph F. Canamucio
Pennsylvania State Education Association
                                     3
       Case 1:18-cv-01370-JEJ Document 75 Filed 03/06/20 Page 4 of 5




400 North Third Street
Harrisburg, PA 17101

Counsel for Amicus Curiae
Pennsylvania State Education Association
Molly R. Mudd, Esquire
Adams County Assistant Solicitor
117 Baltimore Street
Gettysburg, PA 17325
(717) 337-5911
mmudd@adamscounty.us

Counsel for Brian Sinnett, in his Official Capacity
as District Attorney of Adams County, Pennsylvania


Frank J. Lavery, Esquire
Lavery Law
225 Market Street, Suite 304
P.O.Box 1245
Harrisburg, PA 17108
(717) 233-6633
flavery@laverylaw.com

Counsel for Matthew Fogal, in his Official Capacity as District Attorney
of Franklin County, Pennsylvania


Sean E. Summers, Esquire
Summers Nagy Law Office
35 South Duke Street
York, PA 17401
(717) 812-8100
ssummers@summersnagy.com

Counsel for David W. Sunday, Jr., in his Official Capacity as District
Attorney of York County, Pennsylvania

                                     4
       Case 1:18-cv-01370-JEJ Document 75 Filed 03/06/20 Page 5 of 5




David J. MacMain, Esquire
Matthew S. Polaha, Esquire
The MacMain Law Group, LLC
433 W. Market Street, Suite 200
West Chester, PA 19382
(484) 318-7106
dmacmain@macmainlaw.com

Counsel for Heather Adams, in her Official Capacity as District Attorney
of Lancaster County, Pennsylvania




                                         Respectfully submitted


                                         /s Shawn M. Rodgers
                                         Shawn M. Rodgers
                                         I.D. No. 307598
                                         GOLDSTEIN LAW PARTNERS, LLC
                                         11 Church Road
                                         Hatfield, PA 19440
                                         (tel) 610.949.0444
                                         (fax) 215.257.1910
                                         srodgers@goldsteinlp.com

                                         Counsel for Proposed Intervenors
Dated: March 2, 2020




                                     5
